Faircloth, C. J.,
concurring. When the plaintiff closed his evidence defendant moved that plaintiff be nonsuited for the reason that upon his own evidence he was not entitled to recover. His Honor was of opinion that the evidence, if believed, showed the defendant guilty of negligence, that the ■evidence being that of the plaintiff and without contradiction, must, as to the plaintiff, be believed, and if believed, it showed that plaintiff’s intestate, by his own negligence, contributed to cause the injury.
The intestate was walking on the track of the defendant company when he was struck by the defendant’s shifting-engine and killed. At the time he was struck the intestate was walking along the track in full possession of his senses, and in a place where he had a full view of the approaching engine for a long distance. The track was perfectly straight from the place where the intestate wa.s struck by the engine to *643the crossing of the Southern Railway Company, a distance of two blocks and two hundred and twenty-five feet, or a thousand feet in round numbers, and there was no obstruction whatever to his view. There was a path running alongside of the track where plaintiff was walking at the time the engine struck him.
Plaintiff’s witness, Sophia Lee, testified that she saw the train and heard it coming, and that plaintiff’s intestate was between her and the train, walking right along the track on a clear day.
Upon this evidence it appears to me that, assuming the •defendant to have been negligent, the causation of the injury was the concurrent negligence of both parties, and it has often been held that in that event neither party can recover.
In McAdoo v. Railroad, 105 N. C., 140, a case quite like the present, the Court held that “the plaintiff could not recover if the engineer and fireman, without actual knowledge of or acquaintance with him, had acted, as they did, on the .assumption that intestate would get out of the way.” “There was no error in the instruction predicated upon the supposition that they failed to ring the bell. According to the plaintiff’s own testimony, he stood, upon the track with his back towards the engine and did not see it till after he was stricken by it. He was therefore, in any aspect of .-the case, negligent, and the jury would not have been warranted in any finding that the defendant could have prevented the injury by using ordinary care.” The Court further says that it could make no difference at what rate of speed the engine was running at the time. “All this might possibly have been more clearly presented, if there had been a third issue, and his Honor had said there was no testimony to support an ■affirmative finding on it.” The principles stated and applied *644in McAdoo’s case bave since been repeatedly affirmed by this Court, and expressed in emphatic language.
In Meredith v. Railroad, 108 N. C., 616, the Court said: “We concur with the Judge below in the opinion that the plaintiff was not entitled to' recover, because by the undisputed facts considered in any phase presented by them, the plaintiff was negligent in failing to see the train approaching him from behind, while the servant of the defendant was not in fault in acting on the belief that plaintiff would get out of the way of the engine before it would reach him.”
In Norwood v. Railroad, 111 N. C., 236, this Court decides: ■
“If the engineer could, by proper watchfulness, have seen intestate standing or walking on the track, he would not have been negligent in acting on the assumption that intestate would step off in time to avert injury, and where the intestate was seen, or could, by proper care, have been seen by the engineer, sitting upright on the end of a crosstie, the latter was justified in believing that he would get out of danger, and his failure to leave the track, whether he was a trespasser or licensee, is considered by the law as the proximate cause of his death, unless it is shown that his condition or situation was such that he could not leave the track, and that this was known, or could by the exercise of proper care have been known, to the engineer.”
In High v. Railroad, 112 N. C., 385, this Court decides:
“Where an engineer sees on the track, in front of the engine in which he is moving, a person walking or standing, whom he does not know at all, or who is known by him to be in full possession of his senses and faculties, the former is justified in assuming, up to the last moment, that the latter will step off the track in time to avoid injury, and, if such person is *645injured, the law imputes it to his own negligence, and holds the railroad company blameless.”
“The failure of the engineer to keep a proper lookout subjects the company to liability only in those cases where, if he had seen the situation of the injured party, it would have become his duty to pursue such a course of conduct as would have averted it. Whether he saw the plaintiff at a distance of 150 yards, or of 10 feet, he was not at fault in acting on the supposition that she would still get out of the way. It is not material whether the train was moving fast or slow in such a case as this.”
“If the plaintiff had looked and listened for approaching trains, as a person using a track for a footway should, in the exercise of ordinary care, always do, she would have seen that the engine was moving towards her.
“The fact that it was a windy day and that she was wearing a bonnet, or that the train was late, gave her no greater privilege than, she would otherwise have enjoyed as licensee, but, on the contrary, should have made her more watchful.”
“There was nothing in the conduct or condition of the plaintiff that imposed upon the engineer, in determining what course he should pursue, the duty of departing from the usual rule, that the servant of a railroad company is warranted in expecting licensees or trespassers, apparently sound in mind and in body, and in possession of their senses, to leave the track till it is too late to prevent a collision.”
In Syme v. Railroad, 113 N. C., 558, this Court decides:
“When a person is injured while walking on a railroad track by an engine that he might have seem by looking,_ the law imputes the injury to his own negligence. There being no testimony tending to bring this case within any exception to the general rule, we are of the opinion that there was no evidence of the want of ordinary care on the part of the *646defendant, while, in any aspect of the case, the plaintiff’s intestate was negligent in getting upon the track in front of the engine without looking', and in exposing his person to injury, when he might have seen that the engine was approaching and have avoided the collision by stepping off the track.”
“On the other hand the engineer was justified in assuming that the intestate had looked and had notice of his approach, and would clear the track in ample time to save himself from harm.”
Other cases might be cited of the same purport.
The defendant’s motion was in effect a demurrer to the plaintiff’s evidence, admitting every word to be true and every fact that can be gathered from it. I am unable to see what is left for the jury to pass upon. I understand that when facts are agreed upon, or found by a special verdict, or admitted by demurrer, nothing remains to be done, except for the O'ourt to apply and fit the law to the facts. Here the proximate cause of the injury is plainly and manifestly the joint, concurrent in negligence of both parties, and there is no place found in these facts for what is called the last clear chance. When the facts are clearly settled, from which only one inference can be drawn, the question is then one of law, for the Court to decide, and in such case the Court should take the case from the jury and direct a nonsuit or verdict as the case may be. 1 Shearman & Kedfield on Negligence 68, sec. 56; Cooley on Torts, 610. That the causes of the injury are concurrent seems plain according to these facts. Possibly some sort of logic might conclude differently, but that, is not the common sense view to my mind, and when logic and common sense can not be reconciled, logic must give way.